DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/29/2021 has been entered. Claims 1-4 and 6-9 remain pending in the application. Applicant’s amendments to the abstract and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/02/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20090062053 A1) in view of Murayama (US 20160109014 A1).
Regarding claim 1, Kobayashi discloses a strain wave gear speed reducer unit (see Fig. 6, 214) that is rotatably connected to a rotating shaft (204) of a motor (250) having the rotating shaft extending in an axial direction (see Fig. 6), the strain wave gear speed reducer unit comprising: a cylindrical casing (see annotated Fig. 6 below, A) that extends in the axial direction (see Fig. 6); a ring-shaped internal gear (254) that is disposed in the casing so as to be rotatable relative to the casing and has internal teeth on an inner circumference of the internal gear (see Fig. 6); a flexible ring-shaped external gear (262) that is disposed to an inside of the internal gear in a radial direction orthogonal to the axial direction (see Fig. 6), wherein an end of the external gear is fixed to the casing (via 224) on one side in the axial direction, and has external teeth that mesh with the internal teeth on an outer circumference of the external gear (see Fig. 6); an elliptical cam (258) that is disposed to an inside of the external gear in the radial direction and deforms the external gear in the radial direction by rotating together with the rotating shaft (see Fig. 6); a connecting part (260) that is formed integrally with the cam or fixed to the cam and is connected to the rotating shaft of the motor on the inside of the external gear (see Fig. 6); and a support (see annotated Fig. 6 below, B) that is connected to the casing (via 224) and rotatably supports an outer circumference of the connecting part (via 276b), wherein the support has a cylindrical part (see annotated Fig. 6 below, C) that surrounds and supports the connecting part via a bearing (276b), and a flange part (see annotated Fig. 6 below, D) that extends in the radial direction from the one side in the axial direction from the cylindrical part (see Fig. 6), and wherein the cylindrical part and the flange part are composed of a plate-shaped member (see annotated Fig. 6 below, wherein C and D are plate shaped). Kobayashi fails to disclose the support is elastically deformable in the axial direction. However, Murayama teaches the support (see Fig. 2, 10) is elastically deformable in the axial direction (see paragraph [0043], wherein portion 102 of 10 is disclosed as a spring leaf portion). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kobayashi with a support that is elastically deformable, as taught by Murayama, to preload the bearing (see paragraph [0047]; Note: preloading a bearing is the process of adding a sustained axial load, independent of external loads to a bearing to ensure contact between the ball and the bearing races to reduce or eliminate play); and to provide a preloading function to the bearing by using a smaller number of parts and to reduce installation space in the axial direction of the bearing mechanism, therefore reducing the axial length of the strain wave gear unit (see paragraph [0047]).    
Regarding claim 2, Kobayashi discloses the cam (258) is disposed at an end on another side in the axial direction from a part of the external gear (see Fig. 6), and wherein the connecting part (260) extends to the one side in the axial direction from the cam and the end on the one side in the axial direction is positioned on an inner side of the support in the axial direction when viewed from a direction orthogonal to the axial direction (see Fig. 6).  
the support (see annotated Fig. 6 below, B) is fixed to the casing (see annotated Fig. 6 below, A) on the one side in the axial direction from the external gear (see Fig. 6, via 224).  
Regarding claim 4, Kobayashi discloses the bearing (276b) is disposed on an outer circumferential surface of the connecting part (260), wherein the support (see annotated Fig. 6 below, B) supports the bearing (see Fig. 6).  
Regarding claim 6, Kobayashi fails to disclose the bearing comprises a plurality of bearings that are disposed in a row in the axial direction. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further motivation exists for providing a plurality of bearings since one of ordinary skill in the art would have known that a plurality of bearings provides more axial support for a shaft than a single bearing. 
	Regarding claim 7, Kobayashi discloses the cam (258) and the connecting part (206) are a single component (see Fig. 6).   
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the flange part (Kobayashi, see annotated Fig. 6 below, D; Murayama, Fig. 2, 102) is curved (Murayama, paragraph [0043], leaf spring portion 102; see attached NPL from Wikipedia for support, wherein a leaf spring takes the form of a slender arc-shape) such that an inner circumference of the flange part (Kobayashi, see annotated Fig. 6 below, E) is positioned further on the one side in the axial direction than an outer circumference of the flange part (Kobayashi, see annotated Fig. 6 below, F). 
Regarding claim 9, Kobayashi discloses a power unit (see Fig. 6, right hand side of 214), formed by connecting the strain wave gear speed reducer unit (214) and the motor (250) in the axial direction according to claim 1 (see rejection of claim 1 above), wherein the motor comprises a cylindrical motor casing (222) that extends in the axial direction (see Fig. 6), the rotating shaft (204) is positioned in the motor casing (see Fig. 6), the motor casing, the support (see annotated Fig. 6 below, B) and the casing are fixed by bolts (224), and the connecting part (206) is fixed to the rotating shaft (204).

    PNG
    media_image1.png
    724
    642
    media_image1.png
    Greyscale

1 - Kobayashi (US 20090062053 A1) Fig. 6 Annotated

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH BROWN/Primary Examiner, Art Unit 3658